Exhibit 10.1

 

EXECUTION VERSION

 

3-YEAR REVOLVING CREDIT AGREEMENT

 

Dated as of March 14, 2005

 

Among

 

GREATER BAY BANCORP

 

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Agent, Sole Lead Arranger and

 

Book Runner



--------------------------------------------------------------------------------

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

    

SECTION 1.01. Certain Defined Terms

   1

SECTION 1.02. Computation of Time Periods

   13

SECTION 1.03. Accounting Terms

   13

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

    

SECTION 2.01. The Advances

   13

SECTION 2.02. Making the Advances

   14

SECTION 2.03. Fees

   15

SECTION 2.04. Termination, Reduction or Increase of the Commitments

   15

SECTION 2.05. Repayment

   16

SECTION 2.06. Interest

   17

SECTION 2.07. Interest Rate Determination

   17

SECTION 2.08. Optional Conversion of Advances

   18

SECTION 2.09. Optional Prepayments

   18

SECTION 2.10. Increased Costs

   18

SECTION 2.11. Illegality

   19

SECTION 2.12. Payments and Computations

   19

SECTION 2.13. Taxes

   20

SECTION 2.14. Sharing of Payments, Etc.

   22

SECTION 2.15. Use of Proceeds

   23

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

    

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

   23

SECTION 3.02. Conditions Precedent to Each Borrowing

   24

ARTICLE IV REPRESENTATIONS AND WARRANTIES

    

SECTION 4.01. Representations and Warranties of the Borrower

   24

ARTICLE V COVENANTS OF THE BORROWER

    

SECTION 5.01. Affirmative Covenants

   27

SECTION 5.02. Negative Covenants

   28

SECTION 5.03. Financial Covenants

   30

SECTION 5.04. Reporting Requirements

   31

ARTICLE VI EVENTS OF DEFAULT

    

SECTION 6.01. Events of Default

   33



--------------------------------------------------------------------------------

ARTICLE VII THE AGENT

    

SECTION 7.01. Authorization and Action

   35

SECTION 7.02. Agent’s Reliance, Etc.

   35

SECTION 7.03. Wells Fargo and Affiliates

   36

SECTION 7.04. Lender Credit Decision

   36

SECTION 7.05. Indemnification

   36

SECTION 7.06. Successor Agent

   37

ARTICLE VIII MISCELLANEOUS

    

SECTION 8.01. Amendments, Etc.

   37

SECTION 8.02. Notices, Etc.

   37

SECTION 8.03. No Waiver; Remedies

   39

SECTION 8.04. Costs and Expenses

   39

SECTION 8.05. Right of Set-off

   40

SECTION 8.06. Binding Effect

   40

SECTION 8.07. Assignments and Participations

   40

SECTION 8.08. Confidentiality

   43

SECTION 8.09. Governing Law

   43

SECTION 8.10. Execution in Counterparts

   43

SECTION 8.11. Jurisdiction, Etc.

   43

SECTION 8.12. Waiver of Jury Trial

   44

 

Schedules

 

Schedule 1 - List of Applicable Lending Offices

 

Schedule 2 – Bank Subsidiaries

 

Schedule 3 - Subsidiaries

 

Schedule 5.02(e) – Existing Debt

 

Exhibits

 

Exhibit A - Form of Promissory Note

 

Exhibit B - Form of Notice of Borrowing

 

Exhibit C - Form of Assignment and Acceptance

 

Exhibit D - Form of Opinion of General Counsel for the Borrower

 

ii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of March 14, 2005 (this “Agreement”), among GREATER
BAY BANCORP, a California corporation (the “Borrower”), the banks and financial
institutions (the “Initial Lenders”) listed on the signature pages hereof, and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as agent, sole lead
arranger and book runner (the “Agent”) for the Lenders (as hereinafter defined).

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower, certain lenders including the Lenders hereunder and the Agent
entered into a Credit Agreement dated as of December 16, 2002, as amended by an
Amendment No. 1 dated as of March 3, 2003, an Amendment No. 2 dated as of
December 15, 2003 and an Amendment No. 3 dated as of March 10, 2004 (the
“Existing Credit Agreement”).

 

(2) The Borrower has requested that the Lenders provide a new senior revolving
credit facility of $60,000,000 to replace the Existing Credit Agreement, and to
provide for the general corporate purpose needs of the Borrower, including
acquisitions.

 

(3) The Lenders have indicated their willingness to agree to lend such amounts
on the terms and conditions of this Agreement.

 

NOW THEREFORE in consideration of the premises and for the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Advance” means an advance by a Lender to the Borrower pursuant to Article II,
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.



--------------------------------------------------------------------------------

“Allowance for Loan and Lease Losses” means, at any time, the amount set forth
in the most recent Form 10Q or 10K filed by the Borrower with the Securities and
Exchange Commission (or any successor report).

 

“Applicable Commitment Fee Percentage” means, as of any date, a percentage per
annum determined by reference to the applicable Performance Level as set forth
below:

 

Performance Level

--------------------------------------------------------------------------------

   Commitment Fee


--------------------------------------------------------------------------------

 

Level I

   0.125 %

Level II

   0.150 %

Level III

   0.175 %

Level IV

   0.250 %

Level V

   0.300 %

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Performance Level as set forth below:

 

Performance Level

--------------------------------------------------------------------------------

  

Applicable
Margin for

Base Rate
Advances

--------------------------------------------------------------------------------

   

Applicable Margin for

Eurodollar Rate
Advances with
Utilization < 50%

--------------------------------------------------------------------------------

    Applicable Margin for
Eurodollar Rate
Advances with
Utilization ³ 50%


--------------------------------------------------------------------------------

 

Level I

   0.00 %   0.500 %   0.625 %

Level II

   0.00 %   0.625 %   0.750 %

Level III

   0.00 %   0.750 %   0.875 %

Level IV

   0.00 %   1.125 %   1.250 %

Level V

   0.25 %   1.250 %   1.500 %

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

“Bank Subsidiary” means any direct or indirect Subsidiary of the Borrower, which
is a bank or thrift institution, including, without limitation, Greater Bay
Bank, N.A. and any bank or thrift institution subsequently becoming a direct or
indirect Subsidiary of the Borrower.

 

2



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a) the rate of interest announced by Wells Fargo, from time to time, as Wells
Fargo’s prime rate, which the parties acknowledge is not necessarily the lowest
rate charged by Wells Fargo to its customers;

 

(b) 1/2 of one percent per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.06(a)(i).

 

“Bloomberg” means Bloomberg, L.P.

 

“Borrowing” means a borrowing consisting of Advances of the same Type made on
the same day by the Lenders.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in San Francisco, California, Chicago, Illinois, and,
if the applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.

 

“Call Report” shall mean the Consolidated Reports of Condition and Income (FFIEC
Form 031 or 041 or any successor form of the Federal Financial Institutions
Examination Council).

 

“Cash Investments” means, as of any date of determination and to the extent
owned by the Borrower free and clear of all Liens, (i) cash in any account with
a bank, (ii) certificates of deposit maturing less than 90 days after the date
of acquisition thereof issued by any commercial bank that is a Lender or has
ratings of at least Baa2 by Moody’s Investors Service, Inc. (“Moody’s”) or BBB
by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and
is organized under the laws of the United States or any State thereof, and (iii)
interests in any investment company or money market fund substantially all of
the assets of which are (a) securities issued or directly and fully guaranteed
or insured by the United States Government or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof); (b) marketable general obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof (provided that the full faith and credit of
such state is pledged in support thereof) and, at the time of acquisition
thereof, having credit ratings of at least BBB by S&P and at least Baa2 by
Moody’s; (c) securities of the type described in clause (ii) above; and/or (d)
commercial paper having a rating at the time of acquisition thereof of at least
A1 from S&P or at least P1 from Moody’s, and in any case maturing less than 90
days after the date of acquisition thereof.

 

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of voting interests of the Borrower (or other securities convertible into such
voting interests) representing 35% or more of the combined voting power of all
voting interests of the Borrower; or (b) during

 

3



--------------------------------------------------------------------------------

any period of up to 24 consecutive months, commencing on or after the date of
this Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower (or who were either appointed by a majority of such
directors or elected by the Borrower’s shareholders upon the recommendation of a
majority of such directors) shall cease for any reason to constitute a majority
of the board of directors of the Borrower; or (c) any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation, will result
in its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower.

 

“Clean-up Payment Date” has the meaning specified in Section 2.05.

 

“Clean-up Period” means a thirty-day period commencing on a Clean-up Payment
Date and ending 30 consecutive days thereafter.

 

“CODES” means (a) the zero coupon senior convertible contingent debt securities
issued by the Borrower in the principal amount at maturity of $312,877,000 due
2022 and (b) the zero coupon senior convertible debt securities issued by the
Borrower in the principal amount at maturity of $265,212,000 due 2024.

 

“Commitment” has the meaning specified in Section 2.01.

 

“Confidential Information” means information designated as confidential that the
Borrower furnishes to the Agent or any Lender in a writing but does not include
any such information that is or becomes generally available to the public or
that is or becomes available to the Agent or such Lender from a source other
than the Borrower.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below and other payment obligations (collectively, “Guaranteed Debt”)
guaranteed directly or indirectly in any manner by such Person and (i) all Debt
referred to in clauses (a) through (h) above (including Guaranteed Debt)

 

4



--------------------------------------------------------------------------------

secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Agent.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) (a) a commercial bank organized under the laws of
the United States or any state thereof; (b) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof;
(c) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (1) such bank is acting through a
branch or agency located in the United States or (2) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country; and (d)
any other Person which is an “accredited investor” (as defined in Regulation D
under the Securities Act, 1933) which extends credit or buys loans as one of its
businesses, including insurance companies, investment funds, mutual funds and
lease financing companies; and (ii) any Lender, and any Affiliate of any Lender
or, with respect to any Lender that is a fund that invests in loans, any other
fund that invests in loans and is advised or managed by the same investment
advisor as such Lender or by an Affiliate of such Lender.

 

“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein, whether voting or non-voting).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

5



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien
under Section 302(f) of ERISA shall have been met with respect to any Plan; (g)
the adoption of an amendment to a Plan requiring the provision of security to
such Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

 

“Eurodollar Rate” means the annual rate equal to the sum of (i) the rate
obtained by dividing (a) the rate (rounded up to the nearest 1/16 of 1%)
determined by the Agent as of 11:00 a.m. London, England time on the second
Eurodollar Business Day prior to the date such rate is to become effective to be
the average rate at which U.S. dollar deposits are offered or available to banks
in the London interbank market for funds to be made available on the first day
of any Interest Period in an amount approximately equal to the amount for which
a Eurodollar Rate quotation has been requested and maturing at the end of such
Interest Period, by (b) a percentage equal to 100% minus the Federal Reserve
System reserve requirement (expressed as a percentage) applicable to such
deposits, and (ii) the Applicable Margin. In making such determination, the
Agent shall utilize Telerate page 3750 under the heading “British Bankers
Association LIBOR rates”

 

6



--------------------------------------------------------------------------------

in the column designated “USD,” as published by Bridge Information Systems,
Inc., or such other comparable source as may be available to the Agent in the
event such Telerate page is no longer published or readily available.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
San Francisco with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Credit Agreement” has the meaning specified in the first preliminary
statement to this Agreement.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FFIEC” means the Federal Financial Institutions Examination Council.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

“FR Report Y-9C” shall mean the “Consolidated Financial Statements for Bank
Holding Companies- FR Y-9C” submitted by the Borrower as required by Section
5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and section 225.5(b) of
Regulation Y (12CFR225.(b)), or any successor or similar replacement report.

 

“FR Report Y-9LP” shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies- FR Y-LP” submitted by Borrower as required by
section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and section
225.5(b) of Regulation Y (12CFR225.(b)), or any successor or similar replacement
report.

 

“GAAP” has the meaning specified in Section 1.03.

 

7



--------------------------------------------------------------------------------

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the Agent
not later than 11:00 A.M. (San Francisco time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

 

(i) the Borrower may not select any Interest Period that ends after the
Termination Date;

 

(ii) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(iv) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (h) or (i) of the definition of “Debt” in respect of such Person.

 

8



--------------------------------------------------------------------------------

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Sections 2.04 and 8.07.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement and the Notes.

 

“Marketable Securities” means, to the extent owned by the Borrower free and
clear of all Liens, (i) negotiable debt obligations issued by the U.S. Treasury
Department, the Government National Mortgage Association (“Ginnie Mae”), Federal
National Mortgage Association (“FNMA”), or Federal Home Loan Mortgage
Corporation (“Freddie Mac”), or (ii) collateralized mortgage obligations
acceptable to the Agent or mortgage backed securities issued by Ginnie Mae, FNMA
or Freddie Mac; provided, that, (i) or (ii) above shall exclude interest-only
and principal-only stripped securities, securities representing residual
interests in mortgage pools, and securities that are not listed on a national
securities exchange or regularly quoted in a national quotation service) and,
provided, further, that securities under (i) or (ii) above shall have a weighted
average modified duration, as shown by Bloomberg, of less than four years. In
the event that the weighted average modified duration equals or exceeds four
years, the minimum value of securities necessary to reduce the weighted average
duration below four years shall be disqualified from this definition.

 

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole,
(b) the rights and remedies of the Agent or any Lender under this Agreement or
any Note or (c) the ability of the Borrower to perform its obligations under
this Agreement or any Note.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

9



--------------------------------------------------------------------------------

“Net Income” has the meaning assigned to such term by GAAP, without reference to
extraordinary items or adjustments caused solely by changes in applicable
accounting principles.

 

“Non-Performing Assets” means the sum of (i) all loans classified as past due 90
days or more and still accruing interest; (ii) all loans classified as
“non-accrual” and no longer accruing interest; (iii) all loans classified as
“restructured loans and leases”; (iv) without duplication, property acquired by
repossession or foreclosure and property acquired pursuant to in-substance
foreclosure, and (v) all other “Non-Performing Assets,” as reported in the then
most recent call report of the relevant entity.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.02.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Performance Level” means Performance Level I, Performance Level II, Performance
Level III, Performance Level IV and Performance Level V as identified by
reference to the Public Debt Rating as set forth below:

 

Performance Level

--------------------------------------------------------------------------------

  

Public Debt Rating

--------------------------------------------------------------------------------

Level I

   Long-Term Senior Unsecured Debt of the Borrower Rated at least BBB+ by
Standard & Poor’s or Baa1 by Moody’s

Level II

   Long-Term Senior Unsecured Debt of the Borrower Rated less than Level I but
at least BBB by Standard & Poor’s or Baa2 by Moody’s

Level III

   Long-Term Senior Unsecured Debt of the Borrower Rated less than Level II but
at least BBB- by Standard & Poor’s and Baa3 by Moody’s

Level IV

   Long-Term Senior Unsecured Debt of the Borrower Rated less than Level III but
at least BB+ by Standard & Poor’s and Ba1 by Moody’s

Level V

   Long-Term Senior Unsecured Debt of the Borrower Rated equal to or less than
BB by Standard & Poor’s or Ba2 by Moody’s

 

10



--------------------------------------------------------------------------------

For the purposes of this definition, the public debt ratings above shall be
determined by the lowest rating that has been most recently announced by either
S&P or Moody’s, as the case may be, for any class of non-credit enhanced
long-term senior unsecured debt issued by the Borrower. For purposes of the
foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Commitment Fee Percentage shall
be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Commitment Fee Percentage will be set in accordance with Level V
under the definition of “Applicable Margin” or “Applicable Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Applicable Margin and the
Applicable Commitment Fee Percentage shall be based upon the higher rating,
except that, if the rating established by S&P differs by two or more levels from
the rating established by Moody’s, the Applicable Margin and the Applicable
Commitment Fee Percentage shall be based upon the rating which is one level
below the higher of those two levels; (d) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the fifth day
after such change is first announced publicly by the rating agency making such
change; and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days; (c)
pledges or deposits to secure obligations under workers’ compensation laws or
similar legislation or to secure public or statutory obligations; and (d)
easements, rights of way and other encumbrances on title to real property that
do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Primary Capital” shall mean shareholder equity in accordance with GAAP plus
Allowance for Loan and Lease Losses.

 

“Register” has the meaning specified in Section 8.07(c).

 

11



--------------------------------------------------------------------------------

“Required Lenders” means (a) at any time that three or less Lenders have
Commitments hereunder, all Lenders, and (b) at any time that four or more
Lenders have Commitments hereunder, Lenders owed at least 67% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having at least 67% of the
total Commitments.

 

“Return on Assets” of a Person means the percentage determined by dividing the
Net Income of such Person for the four calendar quarters immediately preceding
the date of determination by its total average assets for such period. The total
average assets of a Person shall be as reported in its most recent quarterly
financial statements or, in the case of a Bank Subsidiary, in its most recent
quarterly call report.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Subsidiary Bank” shall mean any Person which is an “insured depository
institution” within the meaning of 12U.S.C. §1813(c) as amended, and which is
“controlled” by the Borrower within the meaning of 12 U.S.C. §1841 (a), as
amended.

 

“Termination Date” means the earlier of March 13, 2008 and the date of
termination in whole of the Commitments pursuant to Section 2.04 or 6.01.

 

“Tier 1 Leverage Ratio” shall be defined and calculated in accordance with
Federal Reserve Board Regulation Y in the case of the Borrower and in accordance
with Section 38 of the Federal Deposit Insurance Act in the case of any Bank
Subsidiary.

 

“Tier 1 Risk Based Capital Ratio” shall be defined and calculated in accordance
with Federal Reserve Board Regulation Y in the case of the Borrower and in
accordance with Section 38 of the Federal Deposit Insurance Act in the case of
any Bank Subsidiary.

 

12



--------------------------------------------------------------------------------

“Total Risk Based Capital Ratio” shall be defined and calculated in accordance
with Federal Reserve Board Regulation Y in the case of the Borrower and in
accordance with Section 38 of the Federal Deposit Insurance Act in the case of
any Bank Subsidiary.

 

“Trust Preferred Securities” means the junior subordinated deferrable interest
debentures of the Borrower delivered in connection with trust preferred
securities issued by each of GBB Capital II, GBB Capital III, GBB Capital IV,
GBB Capital V and GBB Capital VI and GBB Capital VII.

 

“Utilization” means the percentage of outstanding Advances to total Commitments
on any given day.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Wells Fargo” has the meaning given such term in the recital of parties to this
Agreement.

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Advances. (a) Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name on Schedule 1 hereto (as
amended from time to time) or, if such Lender has entered into any Assignment
and Acceptance, set forth for such Lender in the Register maintained by the
Agent pursuant to Section 8.07(c), as such amount may be reduced pursuant to
Section 2.04 (such Lender’s “Commitment”). Each Borrowing shall be in an
aggregate amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments. Within the limits
of each Lender’s Commitment, the Borrower may borrow under this Section 2.01,
prepay pursuant to Section 2.09 and reborrow under this Section 2.01.
Notwithstanding the foregoing, no Borrowings may be made hereunder during any
Clean-up Period.

 

13



--------------------------------------------------------------------------------

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than 11:00 A.M. (San Francisco time) on the third Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or the first Business Day prior to the
date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier. Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be by telephone, confirmed immediately in writing or by
telecopier, in substantially the form of Exhibit B hereto, specifying therein
the requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each Lender shall, before 11:00 A.M. (San Francisco time) on
the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Agent will make such funds available to the Borrower at the Agent’s
address referred to in Section 8.02.

 

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or an integral
multiple of $500,000 in excess thereof or if the obligation of the Lenders to
make Eurodollar Rate Advances shall then be suspended pursuant to Section 2.07
or 2.11 and (ii) the Eurodollar Rate Advances may not be outstanding as part of
more than ten separate Borrowings.

 

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

 

(d) Unless the Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest

 

14



--------------------------------------------------------------------------------

rate applicable at the time to Advances comprising such Borrowing and (ii) in
the case of such Lender, the Federal Funds Rate. If such Lender shall repay to
the Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.

 

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

SECTION 2.03. Fees. (a) Commitment Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a commitment fee on the aggregate amount of such
Lender’s average daily unused Commitment from the Effective Date in the case of
each Initial Lender and from the later of the Effective Date and the effective
date specified in the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at a rate per
annum equal to the Applicable Commitment Percentage Fee in effect from time to
time, payable in arrears quarterly on the first day of each March, June,
September and December, commencing June 1, 2005, and on the Termination Date.

 

(b) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

 

SECTION 2.04. Termination, Reduction or Increase of the Commitments. The
Borrower shall have the right, upon at least one Business Day’s notice to the
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $500,000 in excess thereof.

 

(b) Prior to the Termination Date, the Borrower shall have the right, from time
to time, to increase the aggregate Commitments hereunder in an amount not less
than $10,000,000 by an increase in one or more Lender’s Commitments or by the
addition of one or more banks or other lending institutions as Lenders (the
“Commitment Increase”); provided, that, at no time shall the aggregate amount of
Commitments exceed $100,000,000;

 

(c) The proposed Commitment Increase shall not occur unless each of the
following requirements in respect thereof shall have been satisfied:

 

(d) The Agent shall have received from the Borrower written notice (the
“Commitment Increase Notice”) not less than 30 days (or as otherwise agreed
between the Borrower and the Agent) before the proposed Commitment Increase
Effective Date (as defined below) that specifies (x) the aggregate amount of the
proposed Commitment Increase, (y) the Lenders whose Commitments are to be
increased and/or the banks or other lending institutions which are to become
Lenders (“New Lenders”) and the amount by which such Lender’s Commitment is to
be so increased and/or the amount of each New Lenders’ Commitment and (z) the
date (the “Commitment Increase Effective Date”) on which the proposed Commitment
Increase shall become effective;

 

15



--------------------------------------------------------------------------------

(e) The Agent shall have notified the Borrower of its consent (such consent not
to be unreasonably withheld) to the Commitment Increase occurring as set out in
the Commitment Increase Notice.

 

(f) On and as of the Commitment Increase Effective Date of the proposed
Commitment Increase the following statements shall be true:

 

(i) The representations and warranties contained in Section 4 hereof are correct
and as of such Commitment Increase Effective Date before and after giving the
proposed Commitment Increase, as though made on and as of such date, and

 

(ii) No event has occurred and is continuing, or would result from such a
Commitment Increase, which constitutes an Event of Default or Default.

 

(g) The Agent shall have received such other approvals, opinions and documents
as it may reasonably request.

 

(h) Promptly following its receipt of the Commitment Increase Notice and the
consent thereto as set out in Section 2.04 (d) and (e) above, the Agent shall
deliver copies of the same to each Lender. If, and only if, all of the terms,
conditions and requirements specified in paragraphs (b) through (g) are
satisfied in respect to the proposed Commitment Increase on and as of the
proposed Commitment Increase Effective Date thereof and in the case of any New
Lender, an agreement in form and substance reasonably satisfactory to the Agent,
duly executed by such New Lender, the Agent and the Borrower pursuant to which
such New Lender agrees to be bound by all the obligations of a Lender hereunder,
has been received by the Agent, then, as of such Commitment Increase Effective
Date and from and after such date, (1) references herein to the amounts of the
Lenders’ respective Commitments shall refer to respective amounts giving effect
to such Commitment Increase, and (2) each such New Lender shall be a Lender for
all purposes hereof, and the Agent shall record all relevant information with
respect to such New Lender and its Commitment in the Register (as defined in
Section 8.07(c) hereto);

 

(i) Upon any increase of the Commitment of any Lender or any New Lender becoming
a party hereto pursuant to this Section 2.04, the Agent shall prepare a
replacement Schedule 1 reflecting all Lenders and all Commitments giving effect
to the such changes and shall distribute a copy of such Schedule 1 to the
Borrower and each of the Lenders and, absent manifest error, such replacement
Schedule 1 shall become Schedule 1 for all purposes of this Agreement.

 

SECTION 2.05. Repayment. The Borrower shall repay to the Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
the Advances then outstanding; provided, that, if at any time during the term of
this Agreement any Advance shall remain outstanding for a period ending on the
364th consecutive day following the date such Advance was made, then on such
364th day (or if such day is not a Business Day, the Business Day immediately
preceding such date) (a “Clean-up Payment Date”), the Borrower shall prepay in
full all Advances then outstanding.

 

16



--------------------------------------------------------------------------------

SECTION 2.06. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the first day of each March, June,
September and December and on the date such Base Rate Advance shall be Converted
or paid in full.

 

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the request of the Required Lenders shall,
require the Borrower to pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal
at all times to 4% per annum above the rate per annum required to be paid on
such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 4% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above; provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.

 

SECTION 2.07. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.06(a)(i) or (ii).

 

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

 

17



--------------------------------------------------------------------------------

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

 

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(e) Upon the occurrence and during the continuance of any Event of Default (i)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

SECTION 2.08. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (San Francisco
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.07 and 2.11, Convert all Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

SECTION 2.09. Optional Prepayments. The Borrower may, upon at least one Business
Day’s (or, in the case of Advances consisting of Eurodollar Rate Advances, three
Business Days’) notice to the Agent, stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amount of the Advances comprising part
of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $500,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(c).

 

SECTION 2.10. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances (excluding for purposes of

 

18



--------------------------------------------------------------------------------

this Section 2.10 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.13 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, within 15 days of receipt
of written demand from such Lender (with a copy of such demand to the Agent),
pay to the Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost; provided, however, that the
Borrower shall not be responsible for costs under this Section 2.10(a) arising
more than 180 days prior to receipt by the Borrower of the demand from the
affected Lender pursuant to this Section 2.10(a). A certificate as to the amount
of such increased cost, submitted to the Borrower and the Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.

 

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrower shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate as to such amounts submitted to the Borrower
and the Agent by such Lender shall be conclusive and binding for all purposes,
absent manifest error.

 

SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (b) the obligation of the Lenders
to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

 

SECTION 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off, not later than 11:00 A.M. (San Francisco time) on the day when due
in U.S. dollars to the Agent in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or fees ratably (other than amounts payable pursuant to
Section 2.10, 2.13 or 8.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment

 

19



--------------------------------------------------------------------------------

and Acceptance and recording of the information contained therein in the
Register pursuant to Section 8.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

 

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.

 

(c) All computations of interest and fees shall be made by the Agent on the
basis of a year of 365 days, for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

 

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

 

SECTION 2.13. Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with Section
2.12 or the applicable provisions of such other documents, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Agent, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the

 

20



--------------------------------------------------------------------------------

Notes being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note or any other documents to be delivered hereunder to
any Lender or the Agent, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.13) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

 

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

 

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.13) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes or any other documents to be delivered hereunder by or on behalf
of the Borrower through an account or branch outside the United States or by or
on behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel acceptable to the Agent stating that such payment
is exempt from Taxes. For purposes of this subsection (d) and subsection (e),
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

 

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Agent and the Borrower with two original Internal
Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or the Notes. If the

 

21



--------------------------------------------------------------------------------

form provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Borrower and shall
not be obligated to include in such form or document such confidential
information.

 

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
Section 2.13(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.13(a) or (c) with respect to Taxes imposed by the United States
by reason of such failure; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Borrower shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

 

SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

 

22



--------------------------------------------------------------------------------

SECTION 2.15. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) to replace the
Existing Credit Agreement and to provide for the general corporate purpose needs
of the Borrower and its Subsidiaries, including acquisitions.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01. Section
2.01 of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied:

 

(a) The Agent shall have received the following in form and substance
satisfactory to the Agent and (except for the Notes) in sufficient copies for
each Lender:

 

(i) The Notes to the order of the Lenders (to the extent that such has been
requested by any Lender).

 

(ii) A copy of a certificate of the Secretary of State of California, dated
reasonably near the date of this Agreement, certifying that the Borrower is duly
incorporated and in good standing under the law of the State of California.

 

(iii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

 

(iv) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

 

(v) A favorable opinion of the Borrower’s general counsel, substantially in the
form of Exhibit D hereto and as to such other matters as any Lender through the
Agent may reasonably request.

 

(b) The Agent shall have received, on or before the Effective Date, such
financial, business and other information regarding the Borrower and its
Subsidiaries as the Lender Parties shall have requested, including, without
limitation, audited financial statements of the Borrower and its Subsidiaries on
a Consolidated basis, for the period ended December 31, 2003 and the
company-prepared financial statements of the Borrower and its Subsidiaries for
the twelve-month period ended December 31, 2004, and interim financial
statements of the Borrower and its Subsidiaries dated the end of the most recent
fiscal quarter for which financial statements are available.

 

23



--------------------------------------------------------------------------------

(c) Before giving effect to the Agreement, since December 31, 2003 there shall
have been no Material Adverse Change.

 

(d) The Borrower shall have paid all accrued fees and expenses of the Agent and
the Lenders.

 

(e) The Lenders shall be satisfied that all indebtedness under the Existing
Credit Agreement has been, or concurrently with the making of the initial
Advances hereunder will be, prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished and all commitments thereunder have been, or
concurrently with the making of the initial Advances hereunder will be,
terminated or released.

 

(f) The Lenders and Wells Fargo shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results,
satisfactory to the Lenders and the Agent; without limiting the generality of
the foregoing, the Lenders and the Agent shall have been given such access to
the management, records, books of account, contracts and properties of the
Borrower and its Subsidiaries as they shall have requested.

 

SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing shall be subject to
the conditions precedent that the Effective Date shall have occurred and on the
date of such Borrowing (a) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing such statements are
true):

 

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date, and

 

(ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default;

 

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) The Borrower and each of its Subsidiaries (i) is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of its incorporation, and is duly licensed or qualified to transact business in
all jurisdictions where the

 

24



--------------------------------------------------------------------------------

character of the property owned or leased or the nature of the business
transacted by it makes such licensing or qualification necessary and where
failure to be so licensed or qualified would have a materially adverse impact on
its business or properties; (ii) is in compliance with the requirements of
applicable laws and regulations, except for such noncompliance as would not
materially and adversely affect its business or financial condition; and (iii)
has all requisite power and authority to conduct its business, to own its
properties and to execute and deliver, and to perform all of its obligations
under, the Loan Documents.

 

(b) The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party and the Borrowings from time to time hereunder
are within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the stockholders of the Borrower, or any authorization, consent or
approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, except such as have already been obtained,
(ii) violate of the Articles of Incorporation or Bylaws of the Borrower or any
provision of any law, rule or regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System) or of any
order, writ, injunction or decree presently in effect having applicability to
the Borrower, (iii) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other material agreement, lease or
instrument to which the Borrower is a party or by which it or its properties may
be bound or affected, or (iv) result in, or require, the creation or imposition
of any Lien or other charge or encumbrance of any nature upon or with respect to
any of the properties now owned or hereafter acquired by the Borrower, other
than liens created pursuant to the Loan Documents. The Borrower is not in
violation of any such indenture or loan or credit agreement or any other
material agreement, lease or instrument the violation or breach of which would
be reasonably likely to have a Material Adverse Effect.

 

(c) This Agreement and the other Loan Documents to which the Borrower is a party
constitute, the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
subject to any applicable bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar law affecting creditors’ rights generally, and general principles of
equity.

 

(d) Schedule 3, lists, as of the date of this Agreement, each direct and
indirect Subsidiary of the Borrower. The percentage of the capital stock of each
Subsidiary owned by the Borrower or by one or more other Subsidiaries is as set
forth in Schedule 3.

 

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2003, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2004, and the related Consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for the nine
months then ended, as included in the Borrower’s Quarterly Report on Form 10-Q
for the period ended September 30, 2004 filed with the Securities and Exchange
Commission and duly certified by the chief financial officer of the Borrower,
copies of which have been furnished to each Lender,

 

25



--------------------------------------------------------------------------------

fairly present the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations and
cash flow of the Borrower and its Subsidiaries for the periods ended on such
dates, all in accordance with generally accepted accounting principles
consistently applied. Since December 31, 2003, there has been no Material
Adverse Change.

 

(f) There is no pending or threatened action, suit, investigation, litigation or
proceeding, affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement, any Note, or the consummation of the
transactions contemplated hereby.

 

(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

 

(h) The Borrower and each of its Subsidiaries has paid or caused to be paid to
the proper authorities when due all federal, state and local taxes required to
be withheld by it, other than as disclosed to the Agent on or before the
Effective Date. The Borrower and each of its Subsidiaries has filed all federal,
state and local tax returns which to the knowledge of the officers of the
Borrower are required to be filed, and the Borrower and each of its Subsidiaries
has paid or caused to be paid to the respective taxing authorities all taxes as
shown on said returns or on any assessment received by it to the extent such
taxes have become due (except as disclosed in the Borrower’s filings with the
Securities and Exchange Commission), other than taxes whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which the Borrower or its Subsidiary, as applicable, has
provided adequate reserves in accordance with GAAP.

 

(i) As of the date of this Agreement, no Plan established or maintained by the
Borrower or any ERISA Affiliate that is subject to Part 3 of Subtitle B of Title
I of ERISA had an accumulated funding deficiency (as such term is defined in
Section 302 of ERISA) in excess of $1,000,000 as of the last day of the most
recent fiscal year of such Plan ended prior to the date hereof, and no liability
to the Pension Benefit Guaranty Corporation or the Internal Revenue Service in
excess of such amount has been, or is expected by the Borrower or any ERISA
Affiliate to be, incurred with respect to any Plan of the Borrower or any ERISA
Affiliate. Neither the Borrower nor any of its Subsidiaries has any contingent
liability with respect to any post-retirement benefit under a Welfare Plan as
described in Section 3(1) of ERISA, other than liability for continuation
coverage described in Part 6 of Subtitle B of Title I of ERISA.

 

26



--------------------------------------------------------------------------------

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and environmental laws.

 

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

 

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

 

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Borrower
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the Board of Directors of the Borrower or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.

 

(e) Visitation Rights. At any reasonable time and from time to time, permit the
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

 

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

 

27



--------------------------------------------------------------------------------

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:

 

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

 

(i) Permitted Liens;

 

(ii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto;

 

(iii) Liens over the assets of any Subsidiary pledged in the ordinary course of
banking business including, without limitation, liens granted for the purpose of
receiving advances from the Federal Home Loan Bank and the Federal Discount
Window;

 

(iv) Liens created or existing in order to comply with the requirements of
Sections 23A and 23B of the Federal Reserve Act; and

 

(v) the replacement, extension or renewal of any Lien permitted by clause (ii)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount, acceleration
of any principal payment, modification in the subordination provisions, if any,
or change in any direct or contingent obligor) of the Debt secured thereby.

 

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into any other Subsidiary of the Borrower, (ii) the Borrower or any Subsidiary
of the Borrower may merge or consolidate with or into any other entity if such
transaction involves an Investment permitted under Section 5.02(d) and would not
result in a Change of Control, and (iii) any Subsidiary of the Borrower may
merge into the Borrower, provided, in each case, that no Default or Event of
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.

 

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as permitted or required by GAAP.

 

(d) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i) Any acquisition (directly or indirectly) of a bank, saving and loan
association or any other depositary institution (a “Financial Entity”) if the
value of the total Consolidated assets of such Financial Entity does not exceed
35% of the value of the total Consolidated assets of the Borrower prior to
giving effect to such acquisition; and

 

28



--------------------------------------------------------------------------------

(ii) Any acquisition (directly or indirectly) of an entity other than a
Financial Entity if the value of the total Consolidated assets of such entity
does not exceed 10% of the value of the total Consolidated assets of the
Borrower prior to giving effect to such acquisition.

 

(iii) Any Investment in a Subsidiary which is established to effect an
acquisition permitted by subparagraphs (i) or (ii) above;

 

(iv) Any Investment in any currently existing Subsidiary;

 

(v) Any Investment by any Subsidiary in the Borrower;

 

(vi) Any Investment in a Subsidiary which is created solely to effect a
financing transaction; and

 

(vii) Any Investment (other than an Investment permitted under paragraphs (i) to
(vi) above) to the extent the funds used for any such Investment constitute
proceeds of issuances of equity of the Borrower,

 

provided, that, at the time of, and after giving effect to, such Investment, no
Default or Event of Default exists.

 

(e) Debt. Create, assume or permit to exist, or allow any of its Subsidiaries to
create, assume or permit to exist, any Debt, other than:

 

(i) Debt of the Borrower hereunder;

 

(ii) Debt of the Borrower set forth on Schedule 5.02(e) hereto;

 

(iii) Debt of any Subsidiary entered into in the ordinary course of banking
business including, without limitation, Debt incurred for the purpose of
obtaining advances from the Federal Home Loan Bank and the Federal Discount
Window;

 

(iv) Debt of the Borrower to any Subsidiary;

 

(v) Debt of any Subsidiary to the Borrower or to any of its other Subsidiaries;

 

(vi) The modification, replacement, extension or renewal (without increase in
the amount, acceleration of any principal payment, modification in the
subordination provisions, if any, or change in any direct or contingent obligor)
of any Debt permitted by clause (ii) above;

 

29



--------------------------------------------------------------------------------

(vii) Guaranties by the Borrower issued in the normal course of business in
respect of Debt of a Subsidiary permitted hereunder;

 

(viii) Guaranties of Debt in a maximum outstanding principal amount of
$5,000,000; and

 

(ix) Debt evidenced by senior unsecured notes in an aggregate outstanding
principal amount of up to and including $150,000,000, which notes (a) are issued
in a private offering pursuant to Rule 144A promulgated under the Securities Act
of 1933, as amended, and (b) do not provide for any principal payments (other
than as permitted by Section 5.02(h)) earlier than 10 days after the third
anniversary of the Effective Date.

 

(f) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof.

 

(g) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents other than amendments that could not be reasonably
expected to have a Material Adverse Effect.

 

(h) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt, except the
prepayment of the Advances in accordance with the terms of this Agreement and
any prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of (i) junior subordinated deferrable interest debentures
issued in relation to any Trust Preferred Securities; (ii) the CODES; (iii) up
to $10,000,000 in aggregate principal amount of any other Debt; and (iv) any
other Debt to the extent the funds used for the prepayment, redemption,
purchase, defeasance or other satisfaction of such Debt constitute proceeds of
issuances of equity of the Borrower.

 

(i) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets other than (i) the arrangement listed on Schedule 5.02(e) hereto, (ii)
this Agreement, and (iii) any Lien or Debt arrangement permitted under Section
5.02(e) hereto.

 

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder: (a) the Borrower on a
Consolidated basis, and each Bank Subsidiary individually, will:

 

(i) Tier 1 Leverage Ratio. Maintain a minimum Tier 1 Leverage Ratio at the end
of each quarter of not less than 5.0 percent.

 

30



--------------------------------------------------------------------------------

(ii) Tier 1 Risk Based Capital Ratio. Maintain a minimum Tier 1 Risk Based
Capital Ratio at the end of each quarter of not less than 6.0 percent.

 

(iii) Total Risk Based Capital Ratio. Maintain a minimum Total Risk Based
Capital Ratio at the end of each quarter of not less than 10.0 percent.

 

(b) The Borrower on a Consolidated basis will:

 

(i) Loan Loss Reserves. Maintain at all times an Allowance for Loan and Lease
Losses in an amount not less than an amount equal to 100% of combined
Non-Performing Assets.

 

(ii) Non-Performing Assets. Maintain at all times an aggregate amount of
Non-Performing Assets not in excess of an amount equal to 15.0 percent of
Consolidated Primary Capital.

 

(iii) Minimum Return on Assets. Maintain a Return on Assets, determined as of
each calendar quarter end, at not less than 0.85 percent.

 

(c) The Borrower will maintain a minimum ratio, calculated at each quarter-end,
of the sum of (i) the fair market value of unencumbered Marketable Securities
then held by the Borrower and (ii) the fair market value of unencumbered Cash
Investments then held by the Borrower to the then liability of all outstanding
CODES of not less than 30 percent.

 

SECTION 5.04. Reporting Requirements. So long as any Advance or any other
Obligation of the Borrower under any Loan Document shall remain unpaid, or any
Lender shall have any Commitment hereunder, the Borrower will furnish to the
Agents:

 

(a) Default Notice. As soon as possible and in any event within two Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Chief Financial Officer of the
Borrower setting forth details of such Default and the action that the Borrower
has taken and proposes to take with respect thereto.

 

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each fiscal year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein Consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and Consolidated statements of cash
flows of the Borrower and its Subsidiaries for such fiscal year, in each case
accompanied by an unqualified opinion reasonably acceptable to the Required
Lenders of PricewaterhouseCoopers or other independent public accountants of
recognized standing reasonably acceptable to the Agent, together with (i) a
certificate of such accounting firm to the Agent stating that in the course of
the regular audit of the business of the Borrower and its Subsidiaries, which
audit was conducted by such accounting firm in accordance with generally
accepted auditing standards, such accounting firm has obtained no knowledge that
a Default has occurred and is continuing, or if, in the opinion of such
accounting firm, a Default

 

31



--------------------------------------------------------------------------------

has occurred and is continuing, a statement as to the nature thereof, (ii) a
schedule in form satisfactory to the Agent of the computations used by the
Borrower in determining compliance with the covenants contained in Section 5.03
and (iii) a certificate of the chief financial officer of the Borrower stating
that no Default has occurred and is continuing or, if a Default has occurred and
is continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto.

 

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each fiscal year,
Consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such quarter and Consolidated statements of income and Consolidated
statements of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding fiscal year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the chief financial officer of the Borrower as having been
prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto and
(ii) a schedule in form satisfactory to the Agent of the computations used by
the Borrower in determining compliance with the covenants contained in Section
5.03.

 

(d) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that the Borrower or any
of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that the Borrower
or any of its Subsidiaries files with the Securities and Exchange Commission,
and copies of all regular, periodic and special reports that the Borrower or any
of its Subsidiaries files with the FDIC, the Board of Governors of the Federal
Reserve Bank, the OCC or any governmental authority that may be substituted
therefor, or with any national securities exchange or with any other regulatory
agency (other than (i) any reports filed with the California Department of
Insurance (or the insurance department or insurance commissioner of any other
state of the United States) by any Subsidiary of the Borrower regulated thereby
and (ii) any reports filed with the National Association of Securities Dealers
by any Subsidiary of the Borrower that is a broker/dealer).

 

(e) Call Reports. Concurrently with the delivery of the financial statements
referred to in clauses (a) to (d) above, duly executed copies of the Borrower’s
then current FR Report Y-9C and FR Report Y-9LP and a duly executed copy of the
then-current Call Report for each Subsidiary Bank.

 

(f) Other Information. Such other information respecting the business condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or any of its Subsidiaries as the Agent, or any Lender through the
Agent, may from time to time reasonably request, including without limitation,
any reports to the Borrower or any Subsidiary from any regulatory authority
subject to any limitations or restrictions imposed by applicable law or
regulation.

 

32



--------------------------------------------------------------------------------

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

 

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

 

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e) or (h), 5.02 or 5.03, or (ii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 10 Business Days after written notice
thereof shall have been given to the Borrower by the Agent or any Lender; or

 

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $5,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

 

(e) The Borrower or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver,

 

33



--------------------------------------------------------------------------------

trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or

 

(f) The issuance against the Borrower or any Subsidiary of the Borrower
(including without limitation, any Bank Subsidiary) of any informal or formal
administrative agreement or court order, temporary or permanent, by any federal
or state regulatory agency or court having jurisdiction or control over the
Borrower or such Subsidiary involving activities deemed to be unsafe or unsound
or a breach of fiduciary duty under applicable law or regulation, such action
taking the form of, but not limited to: (i) a memorandum of understanding; (ii)
a cease and desist order; (iii) the termination of insurance coverage of
customer deposits by FDIC; (iv) the suspension or removal of any executive
officer or director, or the prohibition of participation by any others in the
business affairs of the Borrower or such Subsidiary; or (v) a capital
maintenance agreement; or

 

(g) Judgments or orders for the payment of money in excess of $5,000,000 in the
aggregate shall be rendered against the Borrower or any of its Subsidiaries and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not be an Event of Default under this Section
6.01(g) if and for so long as (i) the amount of such judgment or order is
covered by a valid and binding policy of insurance between the defendant and the
insurer covering payment thereof and (ii) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified of, and has not disputed the
claim made for payment of, the amount of such judgment or order; or

 

(h) Any non-monetary judgment or order shall be rendered against the Borrower or
any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

(i) The Borrower or any of its ERISA Affiliates shall incur, or in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $5,000,000 in the aggregate as a result of one or more of
the following: (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Borrower or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

 

(j) Any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 shall for any reason cease to be valid and binding on or
enforceable against the Borrower or any of its Subsidiaries to it, or any the
Borrower shall so state in writing; or

 

34



--------------------------------------------------------------------------------

(k) A Change of Control shall occur;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Notes,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
shall automatically be terminated and (B) the Notes, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

ARTICLE VII

 

THE AGENT

 

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.

 

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the payee of any Note
as the holder thereof until the Agent receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(ii) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the

 

35



--------------------------------------------------------------------------------

performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier)
believed by it to be genuine and signed or sent by the proper party or parties.

 

SECTION 7.03. Wells Fargo and Affiliates. With respect to its Commitment, the
Advances made by it and the Note issued to it, Wells Fargo shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in its individual
capacity. Wells Fargo and its Affiliates may accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Wells Fargo were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Borrower or any of its Subsidiaries to the extent
such information was obtained or received in any capacity other than as Agent.

 

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Notes then held by each of them (or if no Notes are at
the time outstanding or if any Notes are held by Persons that are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this

 

36



--------------------------------------------------------------------------------

Agreement, to the extent that the Agent is not reimbursed for such expenses by
the Borrower. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.

 

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes or any other Loan Document, nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: (a)
waive any of the conditions specified in Section 3.01, (b) increase the
Commitments of the Lenders, (c) reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, (e) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Notes, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) release any material portion of any collateral held to secure the
obligations of the Borrower under this Agreement and the Notes, (g) amend or
waive any of the provisions specified in Sections 5.03(b)(i) or (ii) or Sections
5.03(d)(ii) or (iii), or (h) amend this Section 8.01; and provided further that
no amendment, waiver or consent shall, unless in writing and signed by the Agent
in addition to the Lenders required above to take such action, affect the rights
or duties of the Agent under this Agreement or any Note or any other Loan
Document.

 

SECTION 8.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier communication) and
mailed,

 

37



--------------------------------------------------------------------------------

telecopied or delivered, if to the Borrower, at its address at 2860 West
Bayshore Road, Palo Alto, California, 94303, Attention: Chief Financial Officer;
if to any Initial Lender at its Domestic Lending Office specified opposite its
name on Schedule I hereto; if to any other Lender, at its Domestic Lending
Office specified in the Assignment and Acceptance pursuant to which it became a
Lender; and if to the Agent, at its address at 420 Montgomery Street, San
Francisco, CA 94104, Attention: Robert McFadden, or, as to the Borrower or the
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Agent. All such notices and communications shall, when mailed or telecopied, be
effective when deposited in the mails or telecopied, respectively, except that
notices and communications to the Agent pursuant to Article II, III or VII shall
not be effective until received by the Agent. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

 

(b) The Borrower agrees that the Agent may make any material delivered by the
Borrower to the Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to the
Borrower, any of its Subsidiaries, or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on any electronic delivery system (which may be provided by the Agent,
any Affiliate of the Agent, or any Person that is not an Affiliate of the
Agent), such as IntraLinks, or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, completeness, timeliness,
sufficiency, or sequencing of the Communications posted on the Platform. The
Agent and its Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform other than
losses, costs, expenses or liabilities arising directly from the Agent’s or any
such Affiliates’ gross negligence or willful misconduct. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

 

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Agent in writing of such Lender’s
e-mail address to which a Notice may be sent (and from time to time thereafter
to ensure that the Agent has on record an effective e-mail address for such
Lender) and (ii) that any such Notice may be sent to such e-mail address.

 

38



--------------------------------------------------------------------------------

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note or any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
external counsel for the Agent with respect thereto and with respect to advising
the Agent as to its rights and responsibilities under this Agreement. The
Borrower further agrees to pay on demand all costs and expenses of the Agent and
the Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).

 

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of external counsel incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any other Loan Document or any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of liability
arising out of or otherwise relating to the Notes, this Agreement, any other
Loan Document or any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Advances.

 

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of

 

39



--------------------------------------------------------------------------------

the Interest Period for such Advance, as a result of a payment or Conversion
pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of the maturity
of the Notes pursuant to Section 6.01 or for any other reason, the Borrower
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.

 

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.10, 2.13 and 8.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

 

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

 

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

 

SECTION 8.07. Assignments and Participations. (a) Each Lender may assign to one
or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Advances owing to it and the Note or Notes held by it); provided, however,
that (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement, (ii) except in
the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement,

 

40



--------------------------------------------------------------------------------

the amount of the Commitment of the assigning Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $10,000,000,
(iii) each such assignment shall be to an Eligible Assignee, and (iv) the
parties to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment and a processing and recordation fee of
$3,500.00. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.11, 2.14 and 8.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

 

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and (vii)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Agreement are required to be performed
by it as a Lender.

 

(c) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). The entries

 

41



--------------------------------------------------------------------------------

in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the Agent
in exchange for the surrendered Note a new Note to the order of such Eligible
Assignee in an amount equal to the Commitment assumed by it pursuant to such
Assignment and Acceptance and, if the assigning Lender has retained a Commitment
hereunder, a new Note to the order of the assigning Lender in an amount equal to
the Commitment retained by it hereunder. Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of Exhibit A
hereto.

 

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and the Note or
Notes held by it); provided, however, that (i) such Lender’s obligations under
this Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note or any other Loan
Document, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation.

 

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from such Lender.

 

42



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

 

SECTION 8.08. Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors and, as contemplated by
Section 8.07(f), to actual or prospective assignees and participants, and then
only on a confidential basis, (b) as required by any law, rule or regulation or
judicial process and (c) as requested or required by any state, federal or
foreign authority or examiner regulating banks or banking.

 

SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of California.

 

SECTION 8.10. Patriot Act. Each Lender and the Agent hereby notifies the
Borrower that, pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrower, which
information includes names and addresses and other information that will allow
it to identify the Borrower in accordance with the Patriot Act.

 

SECTION 8.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 8.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any California State court or federal court of the
United States of America sitting in San Francisco, California, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the Notes, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such California State court or, to the extent permitted by
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this

 

43



--------------------------------------------------------------------------------

Agreement or the Notes in any California State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

SECTION 8.13. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GREATER BAY BANCORP By  

/s/ James S. Westfall

--------------------------------------------------------------------------------

Title:   Executive Vice President and Chief Financial     Officer WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Agent By  

/s/ Robert McFadden

--------------------------------------------------------------------------------

Title:   Vice President and Senior Relationship     Manager

 

Initial Lenders

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By  

/s/ Robert McFadden

--------------------------------------------------------------------------------

Title:   Vice President and Senior Relationship     Manager U.S. BANK, N.A By  

/s/ Jon Beggs

--------------------------------------------------------------------------------

Title:   Vice President BANK OF AMERICA, N.A. By  

/s/ Mary Pat Riggins

--------------------------------------------------------------------------------

Title:   Senior Vice President

 

45



--------------------------------------------------------------------------------

SCHEDULE I

GREATER BAY BANCORP

REVOLVING CREDIT FACILITY

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Name of Initial Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

  

Domestic Lending Office

--------------------------------------------------------------------------------

  

Eurodollar Lending Office

--------------------------------------------------------------------------------

Wells Fargo Bank, National Association    $30,000,000   

Wells Fargo Bank National Association

201 Third Street

8th Floor

MAC # A0187-081

San Francisco, CA 94103

  

Wells Fargo Bank National Association

201 Third Street

8th Floor

MAC # A0187-081

San Francisco, CA 94103

U.S. Bank, N.A.    $15,000,000   

U.S. Bank

Domestic Lending Office

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

  

U.S. Bank

400 City Center

Osh Kosh, Wisconsin 54901

Bank of America, N.A..    $15,000,000    Bank of America, N.A. 2001 Clayton Road
Concord, CA 94510    Bank of America, N.A. 2001 Clayton Road Concord, CA 94510
Total:    $60,000,000          



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PROMISSORY NOTE

 

U.S.$                    

   Dated: March 14, 2005

 

FOR VALUE RECEIVED, the undersigned, GREATER BAY BANCORP, a California
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date (each as defined in the Credit Agreement referred
to below) the principal sum of U.S.$[amount of the Lender’s Commitment in
figures] or, if less, the aggregate principal amount of the Advances made by the
Lender to the Borrower pursuant to the Credit Agreement dated as of March 14,
2005 among the Borrower, the Lender and certain other lender parties thereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Termination Date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Wells Fargo, as Agent, at                     ,                     ,
                    , in same day funds. Each Advance owing to the Lender by the
Borrower pursuant to the Credit Agreement, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of Advances by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note, and (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.
The obligations of the Borrower under this Promissory Note and the Credit
Agreement are secured by collateral as provided therein.

 

GREATER BAY BANCORP

By

 

 

--------------------------------------------------------------------------------

Title:

   



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

  

Amount of

Advance

--------------------------------------------------------------------------------

  

Amount of

Principal Paid or

Prepaid

--------------------------------------------------------------------------------

  

Unpaid Principal

Balance

--------------------------------------------------------------------------------

  

Notation Made

By

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

 

Wells Fargo Bank, National Association, as Agent      for the Lender Parties to
the Credit Agreement      referred to below
                                                      
______________________________________    [Date]

Attention:                                              

    

 

Ladies and Gentlemen:

 

The undersigned, Greater Bay Bancorp, refers to the Credit Agreement, dated as
of March 14, 2005 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and Wells Fargo Bank,
National Association, as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

(i) The Business Day of the Proposed Borrowing is                     , 20    .

 

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

 

(iii) The aggregate amount of the Proposed Borrowing is $            .

 

(iv) [The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is              month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date; and

 

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, GREATER BAY BANCORP By  

 

--------------------------------------------------------------------------------

Title:    



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement dated as of March 14, 2005 (as amended
or modified from time to time, the “Credit Agreement”) among Greater Bay
Bancorp, a California corporation (the “Borrower”), the Lenders (as defined in
the Credit Agreement) and Wells Fargo Bank, National Association, as agent for
the Lenders (the “Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, the Credit Agreement or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) attaches the Note
held by the Assignor and requests that the Agent exchange such Note for a new
Note payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto or new Notes payable to the order of the
Assignee in an amount equal to the Commitment assumed by the Assignee pursuant
hereto and the Assignor in an amount equal to the Commitment retained by the
Assignor under the Credit Agreement, respectively, as specified on Schedule 1
hereto.

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee;



--------------------------------------------------------------------------------

(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and (vi)
attaches any U.S. Internal Revenue Service forms required under Section 2.13 of
the Credit Agreement.

 

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.

 

5. Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the Notes
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and facility fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.

 

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of California.

 

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

                      %

Assignee’s Commitment:

   $                              

Aggregate outstanding principal amount of Advances assigned:

   $                              

Principal amount of Note payable to Assignee:

   $                              

Principal amount of Note payable to Assignor:

   $                              

Effective Date1:                      , 20    

           

 

[NAME OF ASSIGNOR], as Assignor By  

 

--------------------------------------------------------------------------------

Title:     Dated:                     , 20     [NAME OF ASSIGNEE], as Assignee
By  

 

--------------------------------------------------------------------------------

Title:     Domestic Lending Office:    

[Address]

Eurodollar Lending Office:    

[Address]

 

--------------------------------------------------------------------------------

1 This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.



--------------------------------------------------------------------------------

Accepted [and Approved]1 this                              day of
                    , 20                                     , as Agent        
By  

 

--------------------------------------------------------------------------------

        Title:             [Approved this                      day of          
           , 20             [NAME OF BORROWER]         By  

 

--------------------------------------------------------------------------------

  ]   2 Title:            

 

--------------------------------------------------------------------------------

1 Required if the Assignee is an Eligible Assignee solely by reason of clause
(viii) of the definition of “Eligible Assignee”.

2 Required if the Assignee is an Eligible Assignee solely by reason of clause
(viii) of the definition of “Eligible Assignee”.

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF COUNSEL

FOR THE BORROWER

 

[Date]

 

To each of the Lenders parties

to the Credit Agreement dated

as of March 14, 2005 among Greater Bay Bancorp,

said Lenders and Wells Fargo Bank, National Association,

as Agent for said Lenders

 

GREATER BAY BANCORP

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 3.01(a)(v) of the Credit
Agreement, dated as of March 14, 2005 (the “Credit Agreement”), among Greater
Bay Bancorp (the “Borrower”), the Lenders parties thereto and Wells Fargo Bank,
National Association, as Agent for said Lenders. Terms defined in the Credit
Agreement are used herein as therein defined.

 

I am internal General Counsel to the Borrower and in that capacity I have acted
as counsel to the Borrower in connection with the negotiation, preparation,
execution and delivery of the Credit Agreement.

 

In that connection, I have examined:

 

(1) The Credit Agreement.

 

(2) The Notes.

 

(3) The Articles of Incorporation of the Borrower and all amendments thereto
(the “Charter”).

 

(4) The by-laws of the Borrower and all amendments thereto (the “By-laws”).

 

(5) A certificate of the Secretary of State of California, dated March     ,
2005, attesting to the continued corporate existence and good standing of the
Borrower in that State.

 

In so acting, I have investigated such questions of law, and I have also
examined and relied upon the originals, or copies certified or otherwise
identified to my satisfaction, of such records, documents, certificates and
other information, as in my judgment are necessary or appropriate to enable me
to render the opinions expressed below. I have also examined the originals or
copies of the documents listed in a certificate of the chief financial officer
of the Borrower, dated the date hereof (the “Certificate”), certifying that the
documents listed therein are all of the indentures, loan or credit agreements,
leases, guarantees, mortgages, security

 

1



--------------------------------------------------------------------------------

agreements, bonds, notes and other agreements or instruments, and all of the
orders, writs, judgments, injunctions, decrees, determinations and awards, that
affect or purport to affect the obligations of the Borrower under any of the
Credit Agreement or the Notes and the transactions contemplated by the Credit
Agreement or the Notes. In addition, I have assumed (i) the genuineness of the
signatures of persons signing all documents in connection with which this
opinion is rendered on behalf of parties thereto, (ii) the authenticity of all
documents submitted to me as originals or execution copies and (iii) the
conformity to authentic original documents of all documents submitted to me as
certified, conformed or photostatic copies.

 

My opinions expressed below are limited to the law of the State of California
and the Federal law of the United States.

 

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:

 

1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of California.

 

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) the Charter or the
By-laws or (ii) any law, rule or regulation applicable to the Borrower
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) any contractual or legal restriction contained
in any document listed in the Certificate or, to the best of my knowledge,
contained in any other similar document. The Credit Agreement and the Notes have
been duly executed and delivered on behalf of the Borrower.

 

3. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes, except as have been obtained or given.

 

4. The Credit Agreement is, and after giving effect to the initial Borrowing,
the Notes will be, legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms.

 

5. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Credit Agreement,
any of the Notes or the consummation of the transactions contemplated thereby or
that are likely to have a materially adverse effect upon the financial condition
or operations of the Borrower or any of its Subsidiaries.

 

D-2



--------------------------------------------------------------------------------

The opinions set forth above are subject to the following qualifications:

 

(a) My opinion in paragraph 4 above as to enforceability is subject to the
effect of any applicable bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar law affecting creditors’ rights generally.

 

(b) My opinion in paragraph 4 above as to enforceability is subject to the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether considered in a proceeding in equity or at law).

 

(c) My opinions expressed above are limited to the law of the State of
California and the federal law of the United States, and I do not express any
opinion herein concerning any other law.

 

(d) I express no opinion with respect to:

 

(i) Section 8.05 of the Credit Agreement to the extent that such Section implies
that set off may be made without notice;

 

(ii) the effect of the law of any jurisdiction other than the State of
California wherein any Lender may be located or wherein enforcement of the
Credit Agreement or the Notes may be sought that limits the rates of interest
legally chargeable or collectible;

 

(iii) any provision of any of the Loan Documents purporting to relieve the Agent
or any Lender of liability for its own negligence or willful misconduct;

 

(iv) any provision of any of the Loan Documents purporting to define what is
commercially reasonable behavior or any provision which is intended to establish
any standard in any Loan Document as the measure of the performance by any party
thereto, including without limitation, any party’s obligations of good faith,
diligence, reasonableness or care or the fulfillment of the duties imposed upon
the Agent as a secured party with respect to disposition or redemption of
collateral, accounting for surplus proceeds of collateral or accepting
collateral in discharge of liabilities;

 

(v) the validity, enforceability or legality of any power of attorney, proxies
or agency relationship purported to be created by the Loan Documents;

 

(vi) the enforceability of provisions of the Loan Documents waiving vaguely or
broadly stated rights or unknown future rights or of provisions stating that
rights or remedies are not exclusive, that every right or remedy is cumulative
and may be exercised in addition to or with any other right or remedy or that
the election of some particular remedy or remedies does not preclude recourse to
one or more others;

 

(vii) waiver by the Borrower or any guarantor or any pledgor of any statutes of
limitation or right to trial by jury;

 

D-3



--------------------------------------------------------------------------------

(viii) the priority of any security interest created by any of the Loan
Documents;

 

(ix) except as stated in paragraph 5 above, the title to or ownership of any
collateral described in the Loan Documents; and

 

(x) provisions of any of the Loan Documents that purport to preserve absolute
and unconditional rights of the Agent and the Lenders and obligations of any of
the other parties thereto irrespective of the lack of validity or enforceability
of the Loan Documents or of unspecified circumstances that would otherwise be
available as a defense to, or discharge the obligors from any such obligation;

 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such Lender may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.

 

This opinion letter is rendered to you in connection with the transactions
contemplated by the Loan Documents. This opinion letter may not be relied upon
by you or any future Lender for any other purpose, or relied upon by or provided
to any other Person, without my prior written consent.

 

This opinion letter speaks only as of the date hereof. I expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter even though such development, circumstance or change may affect
the legal analysis, a legal conclusion or any other matter set forth in or
relating to this opinion letter. Accordingly, any of you who may rely on this
opinion letter at any future time should seek advice of your counsel as to the
proper application of this opinion letter at such time.

 

Very truly yours,

 

D-4